Citation Nr: 0608382	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  04-11 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

Of record is a DD Form 214 showing a period of "active 
service" from January 1973 to May 1973; additional documents 
show Army National Guard service. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2004, 
a statement of the case was issued in March 2004, and a 
substantive appeal was received in March 2004.  Initially, an 
RO hearing had been scheduled in March 2004, but the hearing 
request was withdrawn by the appellant in February 2004.  
Further, in his substantive appeal, the appellant requested a 
hearing before the Board, which was subsequently withdrawn in 
April 2004.  A February 2004 statement by the appellant also 
withdrew any other issues on appeal.


FINDING OF FACT

The appellant's period of service from January 1973 to May 
1973 was active duty for training, and he has not been 
service-connected for any disability incurred or aggravated 
during that period. 


CONCLUSION OF LAW

The appellant is not a veteran of a period of war for 
purposes of entitlement to VA nonservice-connected disability 
pension.  38 U.S.C.A. §§ 101, 1521, 5107 (West 2002). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The present appeal involves the appellant's claim for VA 
nonservice-connected disability benefits.  To be entitled to 
such benefits, a claimant must first establish that he or she 
is a "veteran of a period of war."  38 U.S.C.A. § 1521(a).  
A veteran of a war is someone who "served in the active 
military, naval, or air service during a period of war."  38 
U.S.C.A. § 101(12).  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).  

In the present case, the record includes a DD Form 214 which 
documents a period of "active service" from January 1973 to 
May 1973.  This form is silent as to whether such period was 
active duty, or active duty for training, or inactive duty 
training.  However, additional documentation received from 
the Army National Guard includes a "Disposition Form" which 
shows that the appellant started with the National Guard in 
December 1972.  He was then placed on active duty for 
training in January 1973 and released from active duty 
training in May 1973.  The record therefore shows that the 
appellant was not on active duty during the period in 
question.  Moreover, the record does not show that the 
appellant was disabled or died from a disease or injury 
incurred or aggravated in line of duty during this period of 
active duty for training.  

In other words, applying the statutory definitions to the 
facts of this case, the Board is compelled to find that the 
appellant did not serve in the active military, naval, or air 
service during a period of war.  He therefore does not meet a 
threshold requirement for entitlement to nonservice-connected 
disability pension. 

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA) and implementing regulations 
which set forth notice and assistance requirements.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  However, Congress, in enacting 
the statute, noted the importance of balancing the duty to 
assist with "the futility of requiring VA to develop claims 
where there is no reasonable possibility that the assistance 
would substantiate the claim."  Mason v. Principi, 16 Vet. 
App. 129, 132 (2002) (quoting 146 CONG. REC. S9212 (daily ed. 
Sept. 25, 2000) (statement of Sen. Rockefeller)).  When the 
law and not the evidence is dispositive of the claim, the 
VCAA is not applicable.  See Mason, 16 Vet. App. at 132 (VCAA 
not applicable to a claim for nonservice-connected pension 
when the claimant did not serve on active duty during a 
period of war); Smith (Claudus) v. Gober, 14 Vet. App. 227 
(2000) (VCAA did not affect a federal statute that prohibited 
payment of interest on past due benefits), aff'd, 28 F.3d 
1384 (Fed. Cir. 2002).  As the law is dispositive in the 
instant claim, the VCAA is not applicable.  


ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


